Citation Nr: 1611751	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder strain and arthritis with tendon tear on a schedular basis.

3.  Entitlement to a disability rating in excess of 20 percent for left shoulder strain and arthritis with tendon tear on an extraschedular basis.

4.  Entitlement to a separate rating for surgical scar on the left shoulder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for left glenohumeral degenerative joint disease and shoulder strain assigning a 10 percent rating, effective January 16, 2009; and denied service connection for a back disability.  The RO granted an increased rating of 20 percent for left shoulder arthritis and strain with tear in an April 2011 rating decision, effective January 16, 2009.

In March 2011, the Veteran testified before a Decision Review Officer (DRO).  He testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO in May 2014.  Transcripts of both hearings are of record.

The case was previously remanded by the Board in December 2013 to schedule a Board hearing.  In July 2014, the case was remanded again by the Board for examinations to address the present severity of the Veteran's left shoulder disability and the etiology of the Veteran's back disability.  The case is now returned for appellate review.  With respect to the increased rating claim for the left shoulder disability, the directives of the Board's July 2014 remand have been substantially complied with, as discussed in more detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU due to the service-connected left shoulder disability has been raised by the record.  Thus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU is also on appeal as part and parcel to the Veteran's increased rating claim for his left shoulder disability.  

The issues of entitlement to service connection for a low back disability, entitlement to a separate rating for left shoulder surgical scar, a TDIU on an extraschedular basis, and an extraschedular rating for the left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability is manifested by limitation of motion most severely limited to approximately 25 degrees from side, as evidenced by complaints of pain in all ranges of motion which result in functional impairment in the left shoulder.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for a left shoulder disability are met, effective January 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2009 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Once service connection was granted for the left shoulder disability and the Veteran appealed the rating assigned, an October 2009 letter was sent notifying the Veteran of the criteria for substantiating an increased rating claim.

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in April 2009, October 2009, and September 2014.  The examination reports adequately address all the necessary criteria for rating the claim.  The examination recently provided in September 2014 satisfies the directives of the Board's previous July 2014 remand by showing the present severity of the Veteran's left shoulder disability and all pertinent findings to rate the claim.  To the extent that the examination report was contradictory as to functional impairment in the left shoulder as a result of pain, all doubt has been resolved in the Veteran's favor and a higher rating is assigned.  Therefore, the Veteran is not prejudiced by any inconsistencies in the examiner's report.

As noted, VA also afforded the Veteran the opportunity to give testimony before the Board in May 2014.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.  Increased Rating for Left Shoulder Disability 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination, particularly if there is no medical evidence which adequately addresses level of impairment of the disability since the previous examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995).  The Veteran has claimed over the course of this appeal that his disabilities are more severely disabling than currently rated.  The Veteran's own contentions require additional medical examination to address the level of impairment.

The Veteran's left shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (based on limitation of motion).  This diagnostic code provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  An April 2009 VA examination report notes that the Veteran is right-hand dominant.  In that regard, Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the minor arm at shoulder level; or for limitation of motion of the arm midway between the side and shoulder level on the minor side.  See 38 C.F.R. § 4.71a, DC 5201.  A maximum 30 percent rating is assigned for limitation of motion to 25 degrees on the minor side.  Id.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71a , Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Medical records note a history of torn rotator cuff in the Marine Corps that resulted in surgery in the 1980s.  See, e.g., October 14, 2008 General Medicine Inpatient note.  A February 2009 VA x-ray examination report shows left glenohumeral degenerative joint disease and mild left acromioclavicular degenerative changes.  There was no evidence of a focal osseous lesion, dislocation, or acute traumatic fracture of the left shoulder.  There was no evidence of left acromioclavicular separation, and normal left subacromial spaces were noted.  Range of motion studies showed left flexion to 148; extension to 58; and abduction to 127.  There was pain at the end ranges of upper extremity elevation.  Strength in the left shoulder was a 4 out of 5.  The Veteran had pain when raising his arm overhead and could raise his arm to shoulder height.  Range of motion testing after repetitive use was not tested.

An April 2009 VA examination report shows that the Veteran had left shoulder discomfort especially at the ends of motion passively and actively with 0 to 120 degrees of flexion, 0 to 130 degrees of abduction, and 0 to 60 degrees of internal and external rotation.  He had pain with resisted left shoulder range of motion in all planes.  Range of motion of the left shoulder was performed with three repetitions without incoordination of movement, lack of endurance, or fatigability.  The examiner noted that he would be speculating as to any range of motion or functional deficit caused by repetition or a flare-up.  X-ray examination showed left glenohumeral degenerative joint disease.

An October 2009 VA examination report notes that the Veteran reported increased pain in the left shoulder over the last six months so that now his shoulder pain was constant.  He did not utilize any brace or sling and had not had any additional injury.  He reported no subluxation.  He indicated difficulty with removing and placing on his shirt.  On examination he had 90 degrees of flexion; and 60 degrees of abduction.  Internal and external rotation could not be meaningfully examined, based on the lack of abduction.  External rotation of the left elbow at the side of the body was 60 degrees on the left.  The Veteran reported an extreme amount of discomfort with any movement of the left shoulder.  Impingement testing was attempted but the Veteran reported extreme amounts of discomfort with any manipulation of the left arm.  The left shoulder also was tender to palpation.  X-rays were obtained, which showed osteoarthritis with no significant radiographic progression when compared with January 2009.  The examiner noted that he did not have a medical explanation for the Veteran's significant decline in range of motion since his last evaluation six months earlier.

The Veteran testified at the May 2014 Board hearing that he could only lift his arm about five to seven inches from his side.  See May 2014 Board hearing transcript, p. 18.  He noted that he could lift it further to about just below shoulder level, but that it would hurt.  Id. at 19.

A September 2014 VA examination report shows the Veteran had a left rotator cuff tear.  He reported that with repeated range of motion of his left shoulder his shoulder would get sore.  Range of motion was from 0 to 90 degrees of flexion, 0 to 90 degrees of abduction, 0 to 60 degrees of external rotation, and 0 to 70 degrees of internal rotation.  Muscle strength was normal.  The Veteran noted that there were a few functions, which needed more than 90 degrees in flexion, which he had difficulty with; but the examiner determined that the pain noted on examination did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the left acromioclavicular joint.  There was additional pain after repetitive use testing but the range of motion did not change.  The examiner determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups.  Various testing for impingement and weakness were positive for the left shoulder.  There was no shoulder instability, dislocation, or labral pathology suspected.  There also was no clavicle, scapula, acromioclavicular, or sternoclavicular joint condition suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  He also did not have malunion with moderate or marked deformity.  It was noted that he had had a left shoulder surgery in 1980 with chronic residual consisting of severe painful motion and/ or weakness.  

As noted, in order to get the next higher rating of 30 percent under Diagnostic Code 5201, for limitation of motion of the left shoulder (as the minor side), the Veteran's left shoulder must be limited to 25 degrees from the side.  The Veteran testified at the May 2014 Board hearing that he could not lift his arm more than a few inches from his side.  The VA examinations show higher ranges of motion than a few inches from the side but also note that he has pain in all ranges of motion.  See, e.g., October 2009 VA examination report.  The most recent September 2014 VA examination notes that the Veteran has difficulty with lifting and with overhead activities, and chronic residuals from his 1980 surgery consisting of severe painful motion and/ or weakness.  The examiner further noted that there was worsening of arthritis noted on x-ray, as well as pain on the Veteran's history.  While the examiner indicated that pain noted on examination did not result in or cause functional loss, this contradicts the finding that the Veteran had difficulty with lifting and with overhead activities, and chronic residuals of severe painful motion and/ or weakness.  In addition, the Veteran has provided statements on the previous examination in October 2009 and during testimony at the May 2014 Board hearing that he had painful motion of the shoulder in all ranges, and that he was prevented from lifting his arm more than a few inches from his side due to pain.  

Based on these findings, and resolving all doubt in favor of the Veteran, the evidence supports the criteria for the next higher 30 percent rating for the left shoulder disability under Diagnostic Code 5201, as the evidence indicates painful motion in all ranges of motion of the left shoulder, and that the Veteran can lift his left arm approximately 25 degrees from his side due to pain.  These limitations also consider pain, and signify where the painful motion started for the Veteran.  It was noted on examination in 2014 that repetitive motion did not result in any additional limitations in motion.  However, the examiner also noted functional impairment in that the Veteran had difficulty lifting and with overhead activities and chronic severe painful motion and/ or weakness in the left shoulder.  Nonetheless, no additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the increased 30 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  

Thirty percent is the highest schedular rating available under Diagnostic Code 5201 for the minor side.

None of the other rating criteria under 38 C.F.R. § 4.71a pertaining to the shoulder and arm apply.  A rating is not warranted under Diagnostic Code 5202 for fibrous union of the humerus, nonunion of (false flail joint), or loss of head of (flail shoulder), as it was noted on examination in September 2014 that this type of impairment was not shown.  While the Veteran has weakness in the left shoulder, the medical evidence does not show impairment of the clavicle or scapula resulting in malunion, nonunion, or dislocation, as contemplated under Diagnostic Code 5203.  Additionally, there is no ankylosis of the scapulohumeral articulation, as considered by Diagnostic Code 5200.  

The Veteran genuinely believes that he is entitled to an increased rating for his left shoulder disability.  His factual recitation as to symptomatology associated with the shoulder is accepted as true, and the Board has relied on his testimony, in part, in providing a higher rating in this case.  To the extent that an even higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left shoulder disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's left shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a higher rating of 30 percent, but no higher, is warranted for the left shoulder disability, effective January 16, 2009.  There are no objective medical findings that would support the assignment of an even higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for left shoulder strain and arthritis with tendon tear is granted, subject to the rules governing the payment of monetary benefits.


REMAND

Regarding whether separate compensation is warranted for a scar on the left shoulder, the September 2014 VA examination report notes that the Veteran had a scar and pain associated with the left shoulder disability, but then notes that there was no scar (surgical or otherwise) related to the left shoulder condition.  These statements contradict each other.  As the Veteran has a history of surgery to the left shoulder in service, and the medical report suggests that the Veteran might have a painful scar associated with his left shoulder disability, a clarification, and if necessary, a dermatology examination is warranted to resolve this matter.

With respect to the service connection claim for a lumbar spine disability, the Board noted in its previous remand in July 2014 that an examination should be provided to address the etiology of the lumbar spine disability with consideration of the Veteran's service treatment records, which included a May 1978 diagnosis of low back strain.  The Board also noted that the examiner should consider the Veteran's lay testimony during his March 2011 DRO hearing and May 2014 Board videoconference hearing.  An examination was provided in September 2014 during which the examiner determined that the Veteran's mild lumbar spondylosis was not related to the low back strain in service, and more likely related to normal aging, because the Veteran only had one episode of low back pain in service, and there was no continuity of treatment for his low back disability.  The Veteran testified at both hearings that he had experienced back pain since service, even though he did not receive treatment.  See, e.g., March 2011 DRO hearing testimony, pp. 8-9; May 2014 Board hearing testimony, pp. 4-5.  The Veteran also testified at the May 2014 Board hearing that he was treated about four times for his back and given an ultrasound while in service.  See May 2014 Board hearing transcript, pp. 8-9.  The examiner considered the findings in the service treatment records, but did not give any weight to the Veteran's competent statements regarding his continued symptomatology of back pain since the injury in service, or the amount of treatment he received in service.  Further, the examiner did not provide an explanation from a medical perspective for discounting the Veteran's statements.  For these reasons, the opinion provided is inadequate.

As noted in the introduction, the issue of entitlement to a TDIU due to service-connected disability has been raised by the record as an inferred claim included in his claim for an increased rating for his left shoulder disability.  In statements from the Veteran on a shoulder examination in October 2009, the Veteran noted that he had recently quit his job packing boxes and felt like his working days were over.  The report noted constant pain in the left shoulder, which had increased within the last six months.  An October 2009 VA treatment record discussing the Veteran's limitations due in part to his left shoulder disability, also noted that the Veteran's impairments limited the Veteran from being able to maintain employment.  SSA records show disability benefits for a primary diagnosis of disorders of the back (including discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders.  As the issue of entitlement to a TDIU has been raised by the record as part of the Veteran's increased rating claim for a left shoulder disability, the issue should be properly developed.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a); but he can still be considered for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The issue of entitlement to an extraschedular rating for the left shoulder disability is inextricably intertwined with the issue of entitlement to a TDIU, as a medical opinion addressing whether the Veteran's service-connected disabilities render him unemployable is potentially relevant to the issue of whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a claim for a TDIU.

2.  Make arrangements to obtain any relevant treatment records pertaining to the back disability from the Milwaukee VAMC dated from January 2015 to present.

3.  Ask the Veteran to identify any additional treatment he has received for his back disability since his separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Return the VBMS file to the examiner who provided the left shoulder examination in September 2014 to clarify if the Veteran was found to have a left shoulder scar associated with the previous surgery in 1980.  If this examiner is not available, schedule the Veteran for a VA dermatology examination with a clinician of relevant experience to ascertain whether the Veteran has any residual scar in the left shoulder due to his surgery in service.  The VBMS file should be accessible to the examiner for review in conjunction with any examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should determine if there is any residual surgical scar on the left shoulder, and if so, describe whether there is any impairment associated with any residuals left shoulder surgical scarring, whether the scar is adherent to underlying tissue, whether the scar is tender to palpation or unstable, and the approximate measurements of the scar. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Following the completion of the above development, return the VBMS file to the examiner who provided the back examination in September 2014.  If this examiner is not available, schedule the Veteran for a VA back examination with a clinician of relevant experience to ascertain the origins or etiology of his back disability.  The VBMS file should be accessible to the examiner for review in conjunction with any necessary examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all back disorders, i.e., spondylosis, degenerative disc changes at L3-4, L4-5, and L5-S1, etc.  Please note the March 18, 2011 MRI findings from the Milwaukee VAMC showing mild circumferential disc bulge without canal or foraminal stenosis at L3-4; mild disc bulge with broad central disc protrusion and mild facet degenerative joint disease at L4-5; and broad central disc protrusion which abuts the descending right S1 nerve root with mild bilateral facet degenerative joint disease at L5-S1.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability was caused by any event, disease, or injury in service, including from his report of injury and diagnosis of back strain in service, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he was treated four times for his back in service, and first noticed his symptoms of back pain in service and has continued to experience back pain since then. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  Thereafter, provide for a VA examination and medical opinion as to the functional impairment (especially including occupational impairment) caused by the Veteran's service-connected disabilities (either separately, or together).  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected depressive disorder and left shoulder arthritis, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

7.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

8.  Based on the opinion provided, determine whether referral to the Director of Compensation Service is warranted to determine whether the Veteran is entitled to a TDIU on an extraschedular basis.

9.  Finally, readjudicate the remaining claim of service connection for a lumbar spine disability, entitlement to a separate rating for left shoulder scar, entitlement to a TDIU on an extraschedular basis, and entitlement to an extraschedular rating for the left shoulder disability.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


